Title: To Alexander Hamilton from Pierre August Caron de Beaumarchais, [October 1796]
From: Beaumarchais, Pierre August Caron de
To: Hamilton, Alexander



Mr hamilton avocat.
Paris le 8 Briumaire an 5 répondantau 29 8bre, 1796. (vieux Stile)
Monsieur

Triplicata.
Un des hommes de mon pays que jai le plus honorés, estimés et chéris, L’ancien évèque D’autun, Taillerand Périgord, est revenu de L’amérique en france. Indépendament du plaisir de retrouver un ami Bienveillant échappé comme moi a la hache de nos Boureaux; j’etais fort empressé d’acquérir par lui les lumières qu’un homme de Sa force pouvait me transmettre a Paris, Sur L’esprit qui compose et gouverne aujourd’hui le peuple Américain; Ce Peuple avec lequel mon Entousiasme connu pour la cause qu’il Soutenait, m’a mis il y a plus de vingt ans en liaison Si utile a Ses plus puissans intérèts; mais dont les désirs de justice accumulés depuis vingt ans, ont causé en partie la ruine de ma Fortune!
Ce qui m’a le plus ranimé, dans la conférence amicale du très obligeant Taillerand, est, de Sa part, la certitude qu’il m’a donnée d’avoir vécu deux ans dans la liaison la plus intime avec le colonel Alexandre hamilton, ex ministre, et l’homme Selon lui, le plus Supérieur en tous genres dont votre Amérique S’honore. (je cite Sa propre expression) A quoi je me Suis écrié, plein de joie; ah! c’est bien le Seul homme aussi de l’équité duquel j’aye a me louer dans ce pays!
Mon ami m’a félicité d’avoir eu l’occasion de pouvoir rendre un juste hommage aux qualités de M hamilton; car il a lu chez un de nos amis, Casenove a Philadelphie, le mémoire en forme de lettre que, dans ma détresse a hambourg, je vous ai adressé en mars 1795. Ce Mr hamilton, cet homme juste, m’a t’il dit, que vous invoquiés alors comme ministre, en craignant qu’il n’abandonnat Ses fonctions avant la fin de vos affaires, les a trop tot, pour vous, abandonnées. Aujourdhui ce mesme hamilton, rentré modestement dans la classe des Citoyens non fonctionnaires publics, mais ayant conservé le respect général, est, dans le continent du nord, le plus grand des jurisconsultes, et le premier des avocâts Sous la clientelle de qui tout ce qui Souffre vont Se mettre. heureux les clients qu’il adopte! Et je vous regarderais comme un des plus heureux vous mesme, Si vous parvenés a l’engager de Se faire votre effenseur officiel. Je vais joindre, a t’il ajouté, toutes mes instances aux vôtres. Et en effet, Monsieur, cet ami généreux consent a vous écrire pour imprimer une plus grande force a ma prière, par la Sienne, c’est ce que Sa lettre vous prouve.
Je charge donc mon correspondant, Mr Chevâlié de Newyork, de vous remettre cette lettre, dont l’intention Sans réserve est de vous Supplier, Monsieur, de m’accepter comme client, Soit pour Soutenir tous mes droits, Sous quelque forme judiciaire qu’ils doivent être deffendus: Soit pour arranger mon affaire avec le congrés général par voie de conciliation, tant Sur la liquidation de mes créances avérées, que Sur la forme des paiemens dont je vous constitue L’arbitre; vous promettant et m’engageant, comme j’ai déja eu L’honneur de vous l’écrire, de n’en appeler a nul autre, Sur toutes les conditions auxquelles votre prudence m’aura Soumis, lorsque vous les aurés payées en pleine connaissance des faits. C’est moins ma cause que je plaide, moi qui touche presqu’a la fin mon orageuse carrière, que celle de ma fille unique que jai Léguée par vous aux Américains, a doter avec la dette Si Sacrée qu’ils ont contractée Envers moi!
Je vais donc joindre a cette lettre un pouvoir Spécial offert au très honorable homme, Mr Le Colonel Alexandre hamilton, aux fins d’établir, Soutenir, deffendre et règler tous mes droits dans la grande affaire des Services que j’ai rendus au Peuple Américain; avec liberté de passer mon pouvoir a telle personne qu’il voudra, S’il croit qu’il Soit utile aux intérèts de Son client, qu’un tiers en Soit plutot chargé, pour faire toutes les démarches; en Se réservant Seulement le titre de mon deffenseur et c’est le conseil que me donne non Bienveillant instituteur, Taillerand.
Je fais mon instante prière; jenjoins, j’ordonne au Zélé Mr chevalié mon correspondant de Newyorck, de vous passer, Monsieur, toutes les instructions intimes qu’il a recues de moi en divers tems; car la nature des lumières qu’il a du transmettre a mon juge quand vous l’étiés; et quand vous avés prononcé que j’étais au 1er janvier 1792, créancier du congrès depuis 17 années, Au moins de 2 millions 2 cent quatrevingt mille livres tournois, peut S’accroitre. Et, pardonnés Généreux homme! ce n’est pas par dèffiance de vos lumières que j’ai refusé d’adopter le résultat fautif de votre compte. Mais c’est parce que la perte en Serait énorme pour moi! Revoyés le.
Les instructions que Chevalié vous a transmises comme juge, ne Sont pas telles qu’il n’en puisse ajouter beaucoup d’autres, quant il parle a mon deffenseur. Mr chevalié puisera donc dans toutes mes correspondances tant anterieures que posterieures, tout ce qui pourra vous prouver de combien mes justes créances S’élèvent au dela de votre premier apperçu, quand vous éxaminiés L’affaire comme chef de la trésorerie. mais, avec un arbitre aussi équitable que vous, toutes les erreurs Se relèvent Sans aucune difficulte. Le titre de mon avocat, Si toutefois vous L’acceptes, comme Mr De Tallerand m’en flatte, éxige Seulement que vous envisagiés mes demandes Sous un point de vue different.

En effet le plus beau de mes titres, en épousant il y a vingt deux ans, les intérèts du Peuple Américain, ayant été d’avoir généreusement dédaigné les précautions minutieuses que le commerce prend toujours quand il envoie des objets prohibés, a un peuple opprimé qui Secoue L’esclavage, (Précautions qui m’auraient Semblé une très grave insulte a la Brave nation a qui je consacrais mes Soins;) il ne doit en Solliciter le remboursement rigoureux, qu’au titre du premier Ami que les Américains ayent rencontré en France, et qui ait Servi chaudement les intérèts de leur libération; car j’avais cru devoir laisser a ce peuple, avant mesme qu’il eut usé de mes envois, la plus immense latitude Sur la forme, le fonds et la nature des paiemens qu’il adopterait envers moi, en reconnaissant mes Services! nul ne Sait mieux que vous, Monsieur, quels Sont mes droits Sur l’amitié de ce grand Peuple, Et avec quels dangers pour moi j’ai tout bravé pour me les acquérir! ma Lettre a vous et ma dernière pétition en ont accumulé les preuves Sous vos yeux: Et cependant vingt ans Se Sont passés, Sans que ce peuple, excepté vous, m’en ait fait la moindre justice! vous L’obtiendrés, j’y compte et vous en rends graces d’avance. Le Peuple Américain, en vous voyant plaider ma cause, reconnaitre enfin qu’il est plus que tems de faire droit a de tels Services rendus, remis après vingt ans, pour la centième fois Sous L’oeuil de Ses représentans, Et par un homme tel que vous: il Sentira qu’il est de Son honneur de ne point laisser exhaler, publier en Europe les justes plaintes d’un vieillard ruiné pour avoir consacré Sa vie, Sa plume et Sa fortune, au Soutien de la liberté du Peuple qu’il invoque, et qui borne Sa récompense a demander un payement qui Seul peut assurer du Pain, oui du pain a Sa fille unique.
je vous Salue, vous respecte, et vous aime.

Caron BeaumarchaisCitoyen français, rappeléhonorablement dans Sa patrie,apres 3 ans de proscription.

Ne Sachant pas, Monsieur, Si vous accepterés, ou non, la défense de mes intérèts; Je laisse a votre profonde Sagesse a règler avec Mr Chevalié mon agent, chargé de ma procuration, Sous quelle forme il conviendra que ma Clientelle vous Soit remise Sans réserve; M’en rapportant parfaitement a vous.

